            Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 1 of 11




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

JESSICA PURCELL                                :       Civil Action No. 3:21-cv-1068
                                               :
       Plaintiff                               :
                                               :
v.                                             :
                                               :
HALES COURT HOUSING, LLC                       :
                                               :
       Defendant                               :       August 5, 2021

                                          COMPLAINT

       Plaintiff Jessica Purcell brings this civil rights action for declaratory, injunctive, and

monetary relief against Defendant Hales Court Housing, LLC (“Defendant”) for unlawful

discrimination on the basis of disability in violation of the federal Fair Housing Act, 42 U.S.C.

§§ 3601 et seq., and its Connecticut equivalent, Conn. Gen. Stat. §§ 46a-64c et seq. Defendant

violated these fair housing laws by refusing to grant Plaintiff’s request for a reasonable

accommodation for her son, subjecting Plaintiff and her family to less favorable terms and

conditions of tenancy on the basis of disability, otherwise making housing unavailable to them,

and interfering with Plaintiff’s fair housing rights by commencing an eviction proceeding against

her family due to the presence of two emotional support animals in Plaintiff’s home.

                             I.      JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction of the federal claims asserted in this

action under 28 U.S.C. § 1331 because the action arises under the laws of the United States,

including 42 U.S.C. §§ 3601 et seq. This Court also has supplemental jurisdiction over Plaintiff’s

state law claims pursuant to 28 U.S.C. § 1367 because those claims are so related to the claims

over which this Court has original jurisdiction that they form part of the same case or




                                                   1
             Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 2 of 11




controversy under Article III of the United States Constitution. This Court is authorized to issue

a declaratory judgment pursuant to 28 U.S.C. §§ 2201-02.

        2.      Venue is proper under 28 U.S.C. § 1391(b) because the incidents giving rise to

this action occurred within this judicial district.

                                          II.     PARTIES

        3.      Plaintiff Jessica Purcell is a natural person who resides in Westport, Connecticut.

        4.      Ms. Purcell and her three children reside in an apartment within the Village at

Hales Court.

        5.      Ms. Purcell is a recipient of rental assistance through the Rental Assistance

Payments program (“RAP”) which pays part of her rent. The rental assistance is project-based,

meaning that Ms. Purcell cannot take the rental assistance with her if she vacates her unit. Ms.

Purcell is eligible for this assistance based on her income.

        6.      Defendant Hales Court Housing, LLC is the owner of record of the Village at

Hales Court development, a housing development in Westport, Connecticut. The Westport

Housing Authority is the sole member of Hales Court Housing, LLC. Upon information and

belief, Hales Court Housing, LLC was constructed with the use of federal funding including

through the HOME Program and Low-Income Housing Tax Credits.

                                  III.    LEGAL FRAMEWORK

        7.      The Fair Housing Amendments Act of 1988, 42 U.S.C. §§ 3601 et seq. (“FHA”)

prohibits discrimination in the provision of housing services on the basis of “handicap”

(hereinafter “disability”).

        8.      Under the FHA, the term disability means, with respect to a person, a “physical or

mental impairment which substantially limits one or more of such person’s major life activities, a



                                                      2
             Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 3 of 11




record of such an impairment, or being regarded as having such an impairment.” 42 U.S.C. §

3602(h); 24 C.F.R. §100.201.

        9.      Mental impairment under the FHA includes “[a]ny mental or psychological

disorder, such as … emotional or mental illness…” 24 C.F.R. § 100.201.

        10.     Major life activities include thinking, concentrating, learning, sleeping,

communicating, interacting with others, and leaving one’s home. 24 C.F.R. § 100.201.

        11.     The FHA prohibits conduct that would “make unavailable or deny, a dwelling to

any buyer or renter because of a handicap” of that person or persons residing in or intending to

reside that dwelling after it is sold, rented, or made available. 42 U.S.C. § 3604(f)(1).

        12.     The FHA provides that it is unlawful discriminate against any person in the terms,

conditions, or privileges of sale or rental of a dwelling because of the disability of that person or

persons residing in or intending to reside in that dwelling after it is sold, rented, or made

available. 42 U.S.C. §§ 3604(f)(1) & (2).

        13.     It is a violation of 42 U.S.C. § 3604(f)(2) for a housing provider to “refuse to

make reasonable accommodations in rules, policies, practices, or services, when such

accommodations may be necessary to afford such person equal opportunity to use and enjoy a

dwelling.” 42 U.S.C. § 3604(f)(3)(B).

        14.     The FHA prohibits housing providers from “coerc[ing], intimidat[ing],

threaten[ing], or interfer[ing] with any person in the exercise or enjoyment of, or on account of

his having exercised or enjoyed … any right granted or protected by” the FHA. 42 U.S.C. §

3617.




                                                  3
          Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 4 of 11




        15.     Conn. Gen. Stat. §§ 46a-64c et seq. contains prohibitions on discrimination on the

basis of disability and retaliation that are substantially equivalent to those contained in the

federal Fair Housing Act. Conn. Gen. Stat. § 46a-64c(a)(3), (6), (9).

                                               IV.         FACTS

        16.     Plaintiff Jessica Purcell resides in Westport, Connecticut in a unit located within

the Village at Hales Court development. Ms. Purcell has resided with her three children at Hales

Court since 2012.

        17.     Defendant Hales Court Housing, LLC owns the Village at Hales Court

development

        18.     Defendant has a policy that allows tenants to have one dog and two cats as pets.

The policy also limits the weight of pet dogs to thirty pounds.

        19.     Two of Ms. Purcell’s children are individuals with disabilities as that term is

defined under federal and state fair housing laws.

        20.     Ms. Purcell’s youngest child is presently 11 years old. Since about 2019, he has

been experiencing anxiety for which he is being treated by a licensed psychologist and a

psychiatrist.

        21.     Ms. Purcell’s son’s anxiety substantially limits his ability to think, attend school,

learn, sleep, interact socially, and leave his home. The anxiety manifests itself physically and

makes it painfully uncomfortable for him to wear shirts.

        22.     Since 2015, the Purcell family has included two dogs in their household.

        23.     The first dog, Roxy, a boxer, joined the Purcell household in or about August

2013. Ms. Purcell paid a $300 pet deposit and provided all the required paperwork required for

adding a pet to her household.



                                                     4
         Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 5 of 11




       24.     In or around January 2015, Ms. Purcell and her family adopted their second dog,

Maddie, a hound. Ms. Purcell provided Defendant with the dog’s rabies vaccination certificate

and Town of Westport registration via a rent payment dropbox.

       25.     At all times relevant Defendant knew of the presence and size of the two dogs in

the Purcell household.

       26.     Each year, Ms. Purcell has provided Defendant with updated rabies vaccine

documents and copies of the dogs’ registration with the Town of Westport.

       27.     For many years, the dogs served as emotional support and assistance animals for

Ms. Purcell’s now 20-year-old daughter who has a degenerative neurological condition and

mental health diagnoses, providing companionship and emotional support, and assisting her by

performing tasks around her home such as retrieving dropped items and alerting her to noises

inside and outside of the home that she may not hear due to a hearing impairment.

       28.     As a result of his anxiety, Ms. Purcell’s son began relying on the dogs as

emotional support animals in 2020 as his anxiety intensified. The dogs provide him

companionship and comfort. He is bonded to both dogs. Among the emotional benefits for Ms.

Purcell’s son is the boost to his self-esteem from caring for them. As his condition has become

more severe, his closeness to the dogs has allowed him to better connect to the world.

       29.     Although Defendant knew about the presence of the dogs for years, it wasn’t until

2017 that Westport Housing Authority employee Amanda Sayegh demanded that Ms. Purcell

remove both dogs because she believed they exceeded the weight restriction for pet dogs in

Hales Court’s pet policy. Her supervisor, Westport Housing Authority Executive Director Carol

Martin, subsequently echoed this demand.




                                                5
          Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 6 of 11




       30.     In response to Hales Court’s demands, Ms. Purcell disclosed to Ms. Martin

information about her daughter’s disabilities and the dogs’ roles as assistance animals and

requested that, to the extent Hales Court considered the presence of the dogs, which weigh more

than 30 pounds, to be a lease violation, that they make an exception to accommodate her

daughter’s disabilities.

       31.     Defendant recognized Ms. Purcell’s daughter’s disability status and informed Ms.

Purcell it would refund her pet deposit and allow her to keep one dog weighing more than 30

pounds. However, it refused to grant her requested accommodation to allow her daughter to have

both dogs as emotional support animals in September 2017.

       32.     Although Defendant subsequently served Ms. Purcell with a lease pre-termination

notice in September 2017 and threatened to evict her in March 2018 based on the presence of the

two dogs, Defendant ultimately completed lease renewal paperwork in connection with

Plaintiff’s RAP subsidy in 2018 and unconditionally renewed her lease in 2019 and 2020 and did

not communicate with Ms. Purcell about the dogs for the next three years.

             MS. PURCELL’S REASONABLE ACCOMMODATION REQUEST
                                FOR HER SON

       33.     Then, in March 2021, Defendant’s agent, property manager Robin D’Errico,

informed Ms. Purcell that her lease would not be renewed because she was not in good standing

due to her violation of the pet policy and due to the presence of a shed in her yard.

       34.     Defendant sent Ms. Purcell a lease violation notice dated March 29, 2021.

       35.     Ms. Purcell removed the small plastic vertical storage shed immediately.

       36.     On April 14, 2021, Ms. Purcell, through counsel, requested Defendant make an

exception to the pet policy as a reasonable accommodation of her son’s chronic anxiety and

provided a letter from her son’s pediatrician and his psychologist in support of the request.

                                                 6
          Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 7 of 11




       37.     After receiving the reasonable accommodation request, Defendant, through

counsel, sent Ms. Purcell a lease pretermination notice dated June 10, 2021, stating that her lease

would terminate on July 10, 2021, due to her alleged violation of the pet policy and for allegedly

having two sheds on her deck.

       38.     On June 15, 2021, Ms. Purcell, through counsel, contacted Defendant’s attorney

to request that Hales Court withdraw the pretermination notice in light of Ms. Purcell’s

reasonable accommodation request and to dispute the allegations about the sheds.

       39.     On June 22, 2021, Defendant, through counsel, refused to withdraw the

pretermination notice citing the presence of the two dogs.

       40.     On July 7, 2021, Ms. Purcell, through counsel, provided additional medical

documentation in support of her son’s need for both dogs as emotional support animals.

       41.     The documentation included a detailed explanation of Ms. Purcell’s son’s

disability status and how the dogs ameliorate the effects of his disability.

       42.     On July 9, 2021, Defendant’s counsel informed Plaintiff’s counsel that the parties

had “reached an impasse” and that Defendant was moving forward with the eviction process.

       43.     On July 16, 2021, Defendant served Ms. Purcell with a notice to quit with a quit

date of August 19, 2021.

       44.     The notice to quit lists four grounds: (a) Violation of the Lease and Pet Policy by

the presence of one large dog over 30 pounds; (b) Occupancy of the premises by one who never

had a right or privilege to occupy; (c) Occupancy of the premises by one who formerly had a

right or privilege to occupy, but said right or privilege is terminated; (d) Lapse of time.

       45.     Pursuant to Connecticut landlord-tenant law, tenants with disabilities are

protected from evictions without good cause and cannot be evicted for reasons other than those



                                                  7
          Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 8 of 11




specified in Conn. Gen. Stat. § 47a-23c. Accordingly grounds (b), (c), and (d) are impermissible

grounds for eviction due to the disability statute.

        46.     Defendant’s service of a notice to quit constitutes a denial of Ms. Purcell’s

reasonable accommodation request.

        47.     Defendant has never identified any undue financial or administrative burden or

fundamental alteration that could justify its refusal to grant Ms. Purcell’s reasonable

accommodation request.

        48.     Granting Ms. Purcell’s reasonable accommodation request would not impose an

undue financial or administrative burden on Defendant. Defendant has tacitly allowed Ms.

Purcell’s household to include these two dogs for six years. Defendant has never alleged any

behavioral issues with the dogs that might justify their removal.

        49.     Granting Ms. Purcell’s request would not constitute a fundamental alternation of

the nature of Defendant’s serviced.

        50.     Upon information and belief, Defendant selectively enforces its pet policy and has

allowed other households to maintain multiple dogs and oversized dogs while refusing to grant

Ms. Purcell’s reasonable accommodation request for permission to keep the two dogs as

emotional support animals.

        51.     Defendant has acted and continues to act with willful disregard for Plaintiff and

her family’s civil rights.

        52.     As a result of Defendant’s conduct, Plaintiff has suffered anxiety, embarrassment,

humiliation, mental anguish, and emotional distress and faces the loss of her housing subsidy and

her family’s home.

                                          V.     CLAIMS



                                                  8
             Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 9 of 11




                                               COUNT I

                    Violation of the Fair Housing Act, 42 U.S.C. §§ 3601 et seq.

        53.     Plaintiff incorporates by reference the allegations in paragraphs 1 – 52 as if fully

set forth herein.

        54.     Defendant’s practices, procedures, and actions as described above have violated

and continue to violate the rights of Plaintiffs as guaranteed by the Fair Housing Act of 1968, as

amended, 42 U.S.C. § 3601 et seq. by:

        a.      denying or otherwise making housing unavailable on the basis of disability in

        violation of 42 U.S.C. § 3604(f)(1);

        b.      discriminating on the basis of disability status in the terms, conditions, or

        privileges of the rental of a dwelling in violation of 42 U.S.C. § 3604(f)(2) including

        refusing to make a reasonable accommodation as required by 42 U.S.C. § 3604(f)(3)(B);

        and

        c.      coercing, intimidating, threatening, and interfering with Plaintiffs’ exercise of

their fair housing rights in violation of 42 U.S.C. § 3617.

                                             COUNT II

                          Violation of Conn. Gen. Stat. §§ 46a-64c et seq.

        55.     Plaintiffs incorporate by reference the allegations in paragraphs 1 – 52 as if fully

set forth herein.

        56.     Defendants’ practices, procedures, and actions as described above have violated

and continue to violate the rights of Plaintiffs as guaranteed by Conn. Gen. Stat. § 46a-64c et

seq. by:




                                                  9
     Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 10 of 11




a.       denying or otherwise making housing unavailable on the basis of disability in

violation of Conn. Gen. Stat. § 46a-64c(a)(1);

         b.      discriminating on the basis of disability status in the terms, conditions, or

privileges of the rental of a dwelling in violation of Conn. Gen. Stat. § 46a-64c(a)(6)(B)

including by refusing to make a reasonable accommodation as required by Conn. Gen.

Stat. § 46a-64c(a)(6)(C)(ii); and

c.       coercing, intimidating, threatening, and interfering with Plaintiffs’ exercise of

their fair housing rights in violation of Conn. Gen. Stat. § 46a-64c(a)(9).

                                       RELIEF

Wherefore, Plaintiff requests that the Court:

      a. Enter a declaratory judgment finding that the actions of Defendant alleged in the

         Complaint violate 42 U.S.C. §§ 3601 et seq. and Conn. Gen. Stat. §§ 46a-64c et

         seq.;

      b. Enter a permanent injunction barring Defendant from continuing to engage in the

         illegal discriminatory conduct alleged in this Complaint;

      c. Enter a permanent injunction requiring Defendant to grant Plaintiff’s reasonable

         accommodation request for her son;

      d. Enter a permanent injunction prohibiting Defendant from retaliating against Ms.

         Purcell and requiring Defendant to take all affirmative steps necessary to remedy

         the effects of the illegal discriminatory conduct alleged in this Complaint and to

         prevent repeated occurrences in the future;

      e. Award compensatory damages in an amount that would fully compensate Plaintiff

         for the anxiety, embarrassment, emotional distress, and mental anguish caused by



                                           10
             Case 3:21-cv-01068-JBA Document 1 Filed 08/05/21 Page 11 of 11




                 Defendant’s violations of the law alleged in the Complaint pursuant to 42 U.S.C.

                 § 3613(c) and Conn. Gen. Stat. § 46a-98a;

              f. Award punitive damages in an amount that would punish Defendant for the

                 willful, wanton, and reckless misconduct alleged in this Complaint and that would

                 effectively deter it from future discriminatory behavior pursuant to 42 U.S.C. §

                 3613(c) and Conn. Gen. Stat. § 46a-98a;

              g. Award Plaintiff reasonable attorneys’ fees and costs pursuant to 42 U.S.C. §

                 3613(c) and Conn. Gen. Stat. § 46a-104; and

              h. Order all other relief deemed just and equitable by the Court.

Respectfully Submitted,

Plaintiff,

By Counsel:      /s/ Jessica Labrencis
                 Jessica Labrencis (ct29741)
                 Greg Kirschner (ct26888)
                 Connecticut Fair Housing Center
                 60 Popieluszko Court
                 Hartford, CT 06106
                 (860) 247-4400 (Tel.)/(860) 247-4236 (Fax)
                 jlabrencis@ctfairhousing.org
                 gkirschner@ctfairhousing.org




                                                  11
